Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-19-00771-CV

                                    Kent B. HOFFMAN, et al.,
                                            Appellants

                                                v.

                                  Andrew M. THOMSON, et al.,
                                          Appellees

                  From the 343rd Judicial District Court, McMullen County, Texas
                 Trial Court No. M-17-0008-CV-C, Consolidated M-17-0034-CV-B
                           Honorable Janna K. Whatley, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: February 26, 2020

DISMISSED IN PART

           Appellants Tianpeng Gu and Xiangrui Kong as Trustees of the Tianpeng Gu and Xiangrui

Kong Living Trust, Tianpeng Gu, Individually, Xiangrui Kong, Individually, Yujie Pan, Dan He

as Trustee of the Dan He Living Trust, LFF Management L.P., Yu Min Chen, Ya Miin Chen, Chi

& Xiao Ltd., and J. Liu Property, LLC (collectively the “Kong Appellants”) have filed a motion

to dismiss their portion of the appeal. Appellants Kent B. Hoffman, Susan Hoffman Binieck, E.

Peter Hoffman, Jr., and Marni H. Cooney and appellees Andrew M. Thomson, CDG Peeler Family

Limited Partnership, Cynthia L. Littlefield, The Dick Family Irrevocable Trust, Gordon G.
                                                                                   04-19-00771-CV


Thomson, Jane Elizabeth Erzen, Larry Wayne McCarty, Linda M. Ball, Michael David Dick,

North Thomson Oil and Gas LP, Patricia P. Fleming, Paul W. Peeler Family Limited Partnership,

Sandra Shannon Collins, Shannon Family Trust, Thomson Oil & Gas Investments LP, Coconut

Point ST, LLC, Coconut Point OE, LLC, Colonial Villa Estates, LLC, Lazy Daze KLA, LLC,

Whispering Pines Mobile Home Park, Ltd., and R&H Paul, Inc. do not oppose the motion.

       Therefore, we grant the motion and dismiss the appeal by the Kong Appellants. See TEX.

R. APP. P. 42.1(a)(1). Costs of the appeal are taxed against the party who incurred them.

                                                PER CURIAM




                                               -2-